DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2022 has been considered by the examiner and made of record in the application file.

Response to Amendment
Regarding Claims 50, 52, 55, 59, 60, and 65: text should be clean, underlined, or strike-through, with exceptions of double brackets, see MPEP 714 Amendments, Applicant’s Action [R-07.2015], II. MANNER OF MAKING AMENDMENTS UNDER 37 CFR 1.121, C. Amendments to the Claims, (C). Examiner notes that some amendments were not properly shown in the amendment filed 8/17/2. Please ensure further responses properly indicate all amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 50, 52, 55, 59-60, 65-67, and 70-81 on pages 10-16 have been considered but are moot based on new grounds of rejection.

Claim Objections
Claim 70 is objected to because of the following informalities:  	Line 3 of claim 70 includes “SCell” which should be “serving cell (SCell)”.	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 50, 52, 55, 59-60, 65-66, and 80-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (JP 2011193141 A, made of record in the IDS filed 8/11/2021, citations are from European Patent Office translation) hereinafter Azuma in view of Young et al. (US 2014/0018085 A1) hereinafter Young, and further in view of Roessel et al. (US 2017/0164220 A1) hereinafter Roessel220.
	Regarding claim 50, Azuma teaches a radio resource configuration adjustment method implemented by a user equipment (wireless communication device; para. 7-9 and para. 33 and Figs. 1, 3, 5, and 7), comprising: sending a first message to a network device upon detecting an overheating problem occurs by the user equipment and the user equipment preferring to reduce a number of maximum multiple-input, multiple-output (MIMO) layers (wireless communication device detects temperature and sends request (first message) to base station to reduce heat (overheating problem) and to change from multiple-input, multiple-output (MIMO) to Single Input Single Output (SISO) (reducing MIMO layers) or particular number of layers if temperature is higher than threshold; para. 18 and para. 23 and para. 32), wherein the first message comprises assistance information (request includes parameter to change from MIMO to SISO or particular number of layers; para. 32), and wherein the assistance information comprises a preferred number of maximum MIMO layers that the user equipment prefers to be configured in downlink, and/or a preferred number of maximum MIMO layers that the user equipment prefers to be configured in uplink (request includes parameter to change from MIMO to SISO (preferring one layer) or to gradually reduce number of paths (preferring a particular number of fewer layers) inherently in at least the uplink or at least the downlink; para. 32, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference); receiving a response message from the network device, wherein the response message instructs the user equipment to reconfigure a number of maximum MIMO layers in the downlink or in the uplink (base station permits (wireless communication device receives message instructing) change to SISO or particular number of layers; para. 34, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference).
	Azuma does not explicitly disclose starting or restarting a first timer when the user equipment initiates a procedure of sending the first message, wherein a duration length of the first timer is from the network device.
	However, in the same field of endeavor, Young teaches starting or restarting a first timer when the user equipment initiates a procedure of sending the first message (UE starts timer started when message is transmitted, including message for change in resources; para. 103 lines 9-12 and 19-21), wherein a duration length of the first timer is from the network device (configuration of timer based on indication received from base station; para. 99-101 and para. 104).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Young to the system of Azuma, where Azuma’s preventing excessive temperature rise (para. 06) along with Young’s UE's suggest/request to adjust resources (para. 77 and para. 98) improves user experience by reducing power to extend battery life and reducing generated heat.
	Young does not explicitly disclose sending a second message when the overheating problem is alleviated and the first timer is not running, wherein the second message does not comprise the assistance information and the second message is used to indicate that the overheating problem is alleviated in the user equipment.
	However, in the same field of endeavor, Roessel220 teaches sending a second message when the overheating problem is alleviated and the first timer is not running (UE signals autonomous transitions of state (message when alleviated) via power preference indicator (PPI); para. 53, UE in recovery state for a minimum time (timer runs then elapses/not running) and recovery state being reduced capability; para. 33 and para. 45), wherein the second message does not comprise the assistance information (UE signals thermal state via PPI (no assistance information); para. 46) and the second message is used to indicate that the overheating problem is alleviated in the user equipment (UE signals thermal state via PPI, recovery state 214/514 (reduced capability) to high state 212/512 or to permanent state 210/510 (transitions from reduced capability to high/permanent state when overheating alleviated); para. 27 and para. 46 and Figs. 2 and 5, permanent state / high state being high performance configuration; para. 29 and para. 31).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Roessel220 to the modified system of Azuma and Young, where Azuma and Young’s modified system along with Roessel220’s configurable reduced capability (para. 19 and para. 33) improves user experience by avoiding emergency situations.
	Regarding claim 52, the combination of Azuma, Young, and Roessel220 teaches the limitation of previous claim 50.
	Young further teaches initiating the procedure of sending the first message (UE sends message to transition to another normal/power-optimized (N/P) configuration; para. 136) when the first timer is not running (UE starts timer after sending N/P configuration message (thus, timer not running until message sent) and waits for response to message; para. 136) and content of the first message is different from content of a previous message in a last transmission (period of time for timer to wait transmitted to UE (previous message having period of time and thus different content than first message having N/P configuration) during call setup (last/previous transmission); para. 135).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Young to the modified system of Azuma, Young, and Roessel220, where Azuma, Young, and Roessel220’s modified system along with Young’s UE's suggest/request to adjust resources (para. 77 and para. 98) improves user experience by reducing power to extend battery life and reducing generated heat.
	Regarding claim 55, the combination of Azuma, Young, and Roessel220 teaches the limitation of previous claim 50.
	Azuma further teaches turning off a corresponding number of radio frequency receiving links or a corresponding number of radio frequency transmitting links according to the response message (change to SISO or decrease number of paths (turning off at least receiving links or at least transmitting links) based on permission (response) of base station; para. 32 and para. 34, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference).

	Regarding claim 59, the claim is interpreted and rejected for the same reason as set forth in claim 50, including memory; processor (storage unit 160 storing program for CPU 140; para. 17 and Figs. 1, 3, 5, 7-8: Azuma).
	Regarding claim 60, the claim is interpreted and rejected for the same reason as set forth in claim 55.
	Regarding claim 65, the claim is interpreted and rejected for the same reason as set forth in claim 52.
	Regarding claim 66, the combination of Azuma, Young, and Roessel220 teaches the limitation of previous claim 59.
	Young further teaches wherein the processor is configured to invoke the program instruction to cause the user equipment to receive indication information from the network device (UE receives message including N/P indication from eNB; para. 121 and Fig. 12 step 1215), and wherein the indication information notifies the user equipment that the user equipment is able to report the first message (UE determines network supports assistant information (UE able to report first message) upon receipt of N/P indication; para. 121 and Fig. 12 step 1222).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Young to the modified system of Azuma, Young, and Roessel220, where Azuma, Young, and Roessel220’s modified system along with Young’s UE's suggest/request to adjust resources (para. 77 and para. 98) improves user experience by reducing power to extend battery life and reducing generated heat.

	Regarding claim 80, the claim is interpreted and rejected for the same reason as set forth in claim 59, including non-transitory computer-readable medium (storage unit 160 storing program for CPU 140; para. 17 and Figs. 1, 3, 5, 7-8: Azuma).
	Regarding claim 81, the claim is interpreted and rejected for the same reason as set forth in claim 60.

Claim(s) 67, 70-71, 75, and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma in view of Young, in view of Roessel220, and further in view of Yum et al. (US 2016/0157228 A1, made of record in the IDS filed on 10/28/2020) hereinafter Yum.
	Regarding claim 67, the combination of Azuma, Young, and Roessel220 teaches the limitation of previous claim 59.
	The combination of Azuma, Young, and Roessel220 does not explicitly disclose wherein the processor is configured to invoke the program instruction to cause the user equipment to send a third message to the network device, wherein the third message comprises indication information, and wherein the indication information indicates whether the user equipment supports the first message.
	However, in the same field of endeavor, Yum teaches wherein the processor is configured to invoke the program instruction to cause the user equipment to send a third message to the network device (UE notifies BS that UE capability is variable; para. 110 and Fig. 13 step S1320), wherein the third message comprises indication information (UE notifies BS that UE capability is variable via field; para. 110 and Fig. 13 step S1320), and wherein the indication information indicates whether the user equipment supports the first message (UE notifies BS that UE capability is variable; para. 103-111, capability update message (first message) includes subset of variable UE capacity; para. 111 and para. 113).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yum to the modified system of Azuma, Young, and Roessel220, where Azuma, Young, and Roessel220’s modified system along with Yum’s change of capability of terminal without RRC connection reconfiguration (para. 19 and para. 102) improves user experience by quickly changing terminal functionality based on situation/condition of UE.
	Regarding claim 70, the combination of Azuma, Young, and Roessel220 teaches the limitation of previous claim 59.
	The combination of Azuma, Young, and Roessel220 does not explicitly disclose wherein the number of maximum MIMO layers in the downlink or in the uplink comprises the number of maximum MIMO layers in the downlink for each SCell or the number of maximum MIMO layers in the uplink for each SCell.
	However, in the same field of endeavor, Yum teaches wherein the number of maximum MIMO layers in the downlink or in the uplink comprises the number of maximum MIMO layers in the downlink for each SCell (decrease UE capability (maximum) in situation of overheating problem in UE; para. 92-99, UE sends capability update message; para. 113 and Fig. 14 step S1430, capability update message includes subset of variable UE capacity, variable UE capacity includes layers for carrier aggregation (SCell) multiple-input, multiple-output downlink (CA-MIMO-ParametersDL-R10); para. 111 and para. 113, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference) or the number of maximum MIMO layers in the uplink for each SCell (decrease UE capability (new maximum) in situation of overheating problem in UE; para. 92-99, UE sends capability update message; para. 113 and Fig. 14 step S1430, capability update message includes subset of variable UE capacity, variable UE capacity includes layers for carrier aggregation (SCell) multiple-input, multiple-output uplink (CA-MIMO-ParametersUL-R10); para. 111 and para. 113).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yum to the modified system of Azuma, Young, and Roessel220, where Azuma, Young, and Roessel220’s modified system along with Yum’s change of capability of terminal without RRC connection reconfiguration (para. 19 and para. 102) improves user experience by quickly changing terminal functionality based on situation/condition of UE.
	Regarding claim 71, the combination of Azuma, Young, and Roessel220 teaches the limitation of previous claim 59.
	The combination of Azuma, Young, and Roessel220 does not explicitly disclose wherein the number of maximum MIMO layers in the downlink or in the uplink comprises the number of maximum MIMO layers in the downlink for a frequency band corresponding to a serving cell or the number of maximum MIMO layers in the uplink for a frequency band corresponding to a serving cell.
	However, in the same field of endeavor, Yum teaches wherein the number of maximum MIMO layers in the downlink or in the uplink comprises the number of maximum MIMO layers in the downlink for a frequency band corresponding to a serving cell (decrease UE capability (maximum) in situation of overheating problem in UE; para. 92-99, UE sends capability update message; para. 113 and Fig. 14 step S1430, capability update message includes subset of variable UE capacity, variable UE capacity includes layers for carrier aggregation (serving cell on frequency band) multiple-input, multiple-output downlink (CA-MIMO-ParametersDL-R10) including frequency bands; para. 111 and para. 113, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference) or the number of maximum MIMO layers in the uplink for a frequency band corresponding to a serving cell (decrease UE capability (new maximum) in situation of overheating problem in UE; para. 92-99, UE sends capability update message; para. 113 and Fig. 14 step S1430, capability update message includes subset of variable UE capacity, variable UE capacity includes layers for carrier aggregation (serving cell on frequency band) multiple-input, multiple-output uplink (CA-MIMO-ParametersUL-R10) including frequency bands; para. 111 and para. 113).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yum to the modified system of Azuma, Young, and Roessel220, where Azuma, Young, and Roessel220’s modified system along with Yum’s change of capability of terminal without RRC connection reconfiguration (para. 19 and para. 102) improves user experience by quickly changing terminal functionality based on situation/condition of UE.

	Regarding claim 75, the claim is interpreted and rejected for the same reason as set forth in claim 67.
	Regarding claim 77, the claim is interpreted and rejected for the same reason as set forth in claim 71.

Claim(s) 72-74, 76, and 78-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma in view of Young, in view of Roessel220, and further in view of Roessel et al. (US 2016/0127998 A1) hereinafter Roessel998.
	Regarding claim 72, the combination of Azuma, Young, and Roessel220 teaches the limitation of previous claim 59.
	Azuma further teaches wherein the send the first message to the network device upon detecting the overheating problem occurs by the user equipment and the user equipment preferring to reduce a number of maximum MIMO layers (wireless communication device detects temperature and sends request (first message) to base station to reduce heat (overheating problem) and to change from multiple-input, multiple-output (MIMO) to Single Input Single Output (SISO) (reducing MIMO layers) or particular number of layers if temperature is higher than threshold; para. 18 and para. 23 and para. 32) comprises: send the first message to the network device upon detecting the overheating problem occurs by the user equipment and the user equipment preferring to reduce a number of maximum MIMO layers (wireless communication device detects temperature and sends request (first message) to base station to reduce heat (overheating problem) and to change from multiple-input, multiple-output (MIMO) to Single Input Single Output (SISO) (reducing MIMO layers) or particular number of layers if temperature is higher than threshold; para. 18 and para. 23 and para. 32).
	The combination of Azuma, Young, and Roessel220 does not explicitly teach to reduce a number of secondary serving cells (SCells) in downlink or in uplink, wherein the assistance information further comprises a number of SCells the user equipment prefers to be configured in the downlink or a number of SCells the user equipment prefers to be configured in the uplink.
	However, in the same field of endeavor, Roessel998 teaches to reduce a number of secondary serving cells (SCells) in downlink or in uplink (based on need, UE signals request to network deactivation of one or more downlink/uplink secondary cells; para. 36, secondary cells in second setting less than first setting; para. 39), wherein the assistance information further comprises a number of SCells the user equipment prefers to be configured in the downlink (based on need, UE signals request to network deactivation of one or more downlink secondary cells; para. 36, secondary cells in second setting less than first setting; para. 39) or a number of SCells the user equipment prefers to be configured in the uplink (based on need, UE signals request to network deactivation of one or more uplink secondary cells; para. 36, secondary cells in second setting less than first setting; para. 39).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Roessel998 to the modified system of Azuma, Young, and Roessel220, where Azuma, Young, and Roessel220’s modified system along with Roessel998’s handling power consumption (para. 02) improves user experience by increasing time a terminal can be used on battery and recharging the battery infrequently.
	Regarding claim 73, the combination of Azuma, Young, Roessel220, and Roessel998 teaches the limitation of previous claim 72.
	Roessel998 further teaches wherein the response message from the network device further instructs the user equipment to release a SCell (the UE receives a response message sent by network device instructing UE to deactivate/release SCell; para. 36), and wherein the processor is configured to invoke the program instruction to cause the user equipment to be further configured to release the SCell (UE deactivates/releases SCell based on the response message sent by network device; para. 36).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Roessel998 to the modified system of Azuma, Young, Roessel220, and Roessel998, where Azuma, Young, Roessel220, and Roessel998’s modified system along with Roessel998’s handling power consumption (para. 02) improves user experience by increasing time a terminal can be used on battery and recharging the battery infrequently.

	Regarding claim 74, the claim is interpreted and rejected for the same reason as set forth in claim 66.
	Regarding claim 76, the claim is interpreted and rejected for the same reason as set forth in claim 70.
	Regarding claim 78, the claim is interpreted and rejected for the same reason as set forth in claim 72.
	Regarding claim 79, the claim is interpreted and rejected for the same reason as set forth in claim 73.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Kocagoez (US 2016/0239057 A1) discloses electronic devices and method of controlling an electronic device.
	Pao et al. (US 2018/0035438 A1) discloses a method and apparatuses for controlling quality of experience based on UE-assisted feedback.
	Potkonjak (US 2011/0038432 A1) discloses an approach for optimizing energy consumption of multiple-input multiple-output system.
	Braun et al. (US 2016/0295569 A1) discloses methods and apparatus for controlling multiple-input and multiple-output operation of a communication device when it is attached to a battery charger.

	The examiner notes Azuma, having been made of record in the IDS filed 8/11/2021, is not included in the instant OA; translation of Azuma and Wikipedia entry for MIMO disclosing SISO as special case of MIMO, having been made of record in the OA of 4/21/2022, are not included in the instant OA.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.P./Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474